UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


M/V DREMA G. WOODS, Official             
Number 259718, for Exoneration
from or Limitation of Liability;
IN THE MATTER OF MADISON COAL &
SUPPLY CO., INC., AS OWNER OF THE,
                Plaintiffs-Appellants,
                                                  No. 03-1924
                  v.
DANIEL E. JOHNSON, Individually,
and as Administrator of the Estate
of DWIGHT ANDREW JOHNSON,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                          (CA-03-147-3)

                       Argued: February 24, 2004

                        Decided: May 27, 2004

       Before WILLIAMS and MICHAEL, Circuit Judges,
and William D. QUARLES, Jr., United States District Judge for the
           District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Todd Matthew Powers, SCHROEDER, MAUNDRELL,
BARBIERE & POWERS, Cincinnati, Ohio, for Appellants. David
2                  M/V DREMA G. WOODS v. JOHNSON
Jeffrey Ezra, WENDLER & EZRA, P.C., Collinsville, Illinois, for
Appellee. ON BRIEF: R. Scott Long, HENDRICKSON & LONG,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Madison Coal & Supply Co., Inc. appeals the district court’s order
dismissing, for lack of jurisdiction, its Complaint for Exoneration
From or Limitation of Liability. We affirm.

   Madison Coal operates tow boats that move coal on the Ohio River
and its tributaries. It seeks, through this federal action, to limit its lia-
bility in a state tort action arising from the following facts. On
December 10, 2000, Brett Castle, a deckhand on Madison Coal’s M/V
Drema G. Woods, received permission to leave the vessel to attend
to personal matters after his shift ended. Castle left the vessel at Win-
field, West Virginia, and was to report for duty in a few hours at Point
Pleasant, West Virginia. Castle became intoxicated after leaving the
boat. While still intoxicated and driving an automobile, Castle crossed
the center line and struck and killed Dwight Andrew Johnson in Point
Pleasant.

   The administrator of Johnson’s estate sued Madison Coal in state
court, alleging several tort theories of liability. Madison Coal’s fed-
eral complaint asserts that the administrator’s state court action is an
admiralty or maritime claim and that Madison Coal is entitled to limi-
tation of or exoneration from liability under admiralty law. The dis-
trict court dismissed Madison Coal’s complaint for lack of
jurisdiction. Specifically, the district court rejected Madison Coal’s
argument that the Limitation of Liability Act, 46 U.S.C. app. § 183
et seq., is an independent source of jurisdiction, citing David Wright
                  M/V DREMA G. WOODS v. JOHNSON                        3
Charter Service of North Carolina, Inc. v. Wright, 925 F.2d 783 (4th
Cir. 1991). The district court also concluded that jurisdiction could
not be grounded in the general admiralty jurisdiction statute, 28
U.S.C. § 1333, because neither the location test nor either prong of
the connection test was met. See Sisson v. Ruby, 497 U.S. 358 (1990)
(explaining that both tests must be met for § 1333 jurisdiction to lie).
Madison Coal now appeals, arguing that the district court has jurisdic-
tion under both the Limitation of Liability Act and § 1333.

   After considering the joint appendix, the parties’ briefs and the oral
arguments of counsel, we are persuaded that the district court reached
the correct result. We affirm on the reasoning of the district court,
with one exception. On the § 1333 issue, we rely only on the district
court’s discussion of the location test, which is sufficient to dispose
of that issue. See In re: Madison Coal & Supply Co., Civil No. 3:03-
0147 (S.D. W.Va. June 24, 2003).

                                                            AFFIRMED